Citation Nr: 0827531	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran, J.C. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1990 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.

The veteran and his spouse were afforded a Travel Board 
Hearing before the undersigned Acting Veterans Law Judge in 
February 2008.  A transcript is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured himself while serving as 
a tanker in the U.S. Army.  Specifically, he relates an 
incident where his back was allegedly compressed to the 
turret of an M1 tank, resulting in an injury and diagnosis of 
lumbar strain.  He was diagnosed with acute lumbar strain in 
November 1992, and the veteran contends that subsequently-
developed disc herniation and arthritis are the result of 
this in-service strain.  

The veteran was afforded a VA examination in July 2006, which 
he asserts is inadequate for diagnostic and rating purposes.  
Specifically, he contends that the examiner who signed off on 
the report did not examine him personally, and that several 
private reports were not included in the record.  At the 
veteran's Travel Board Hearing, he indicated that there were 
additional medical records from the Hott-Kroc clinic in Ft. 
Smith, Arkansas which might serve to show a continuity of 
symptomatology of back problems following his separation.  
The veteran asserts that he received treatment at this 
facility during the 1990s, within a few years of service 
discharge.  

The Board determines it to be necessary to remand the claim 
in order to search for the records of the Hott-Kroc Clinic, 
which is noted to be disbanded.  The veteran should supply 
the full name of the care-givers seen at this institution, to 
include any knowledge he might have of their current 
whereabouts.  In the hearing transcript, the veteran 
indicated that his primary physician at the facility was a 
Dr. Bishop, and if he knows her current location, VA should 
be informed so that contact can be made regarding treatment 
records.  In addition, the veteran should be afforded a new, 
comprehensive VA orthopedic examination addressing any 
current low back disorder and the relationship such disorder 
could potentially have to the strain incident or other injury 
noted in the service records.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the veteran to identify any 
additional treatment records he may have 
in his possession and to submit those 
records to VA.  Additionally, he should 
provide VA with the names of any physician 
or other health care provider who treated 
him at the now defunct Hott-Kroc Clinic in 
Ft. Smith, Arkansas, as well as the 
address of the facility as it was during 
operation.  Based on what the veteran 
provides, VA must make an attempt to 
secure any copies of medical records held 
at the old facility or with the clinicians 
formerly associated with that facility.  
Additionally, the veteran is encouraged to 
submit any medical evidence from private 
providers which might help substantiate a 
link between a current disorder of the low 
back and his documented in-service low 
back symptomatology.  

3.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any low back 
disorder that is currently present.  
Following a review of the relevant 
evidence in the claims file, obtaining a 
thorough medical, history (to include a 
review of an in-service treatment for 
lumbar strain); the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any low back disorder, to include 
degenerative disc disease and 
degenerative joint disease, that is 
currently present began during 
service or is causally linked to any 
incident of service, to include a 
documented in-service episode of 
lumbar strain.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




